Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an After Final Amendment (AFCP 2.0) filed on 02 February 2021

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview, see attached interview summary, with, Ms. Amanda Prose on 09 February 2021. The application has been amended as follows: 

The following changes have been made to the application in order overcome prior art of record and in order to correct the antecedent for the following claims: 

Claim 1 has been replaced in its entirety as follows:



	a rotatably mounted first counting wheel arranged to rotate by a predetermined amount for every input that is to be counted; a second counting wheel in mechanical communication with the first counting wheel, and at least in part overlapping the first counting wheel; and a housing; whereby the mechanical communication between the first counting wheel and the second counting wheel comprises: 
	a rotation mechanism configured to drive the second counting wheel a predetermined amount when a predetermined number of inputs has been reached; wherein the rotation mechanism comprises a first counting wheel formation configured to engage with at least one second counting wheel formation; and 
	a rotational locking mechanism configured to prevent rotation of the second counting wheel wherein the rotational locking mechanism comprises a formation on the second counting wheel configured to engage with the housing or a first counting wheel formation; wherein the rotational locking mechanism is activated by the first counting wheel changing the second counting wheel from a configuration where it can rotate to a configuration where it cannot rotate;
	wherein the first counting wheel and the second counting wheel each comprise a circumferential array of counting indicia; wherein the first counting wheel incorporates a circumferential array of unit count indicia provided on an outer annular surface of the first counting wheel and the second counting wheel incorporates a circumferential array of tens count indicia, whereby for every input a unit count indicia is aligned with a tens count indicia that represents the number of inputs; 
	wherein the units indicia and the tens indicia are configured such that a particular combination of units indicia and tens indicia is displayed; and 


Cancel Claims: 10-12, 25-26, 29-30, 33-34, 37-40, 47 and 49.  

Claim 46, “a circumferential lip”, line 2, has been replaced with -- the circumferential lip.  --.

Claim 54 has been replaced in its entirety as follows:
-- A counting device for counting mechanical inputs comprising:
	a rotatably mounted first counting wheel arranged to rotate by a predetermined amount for every input that is to be counted; a second counting wheel in mechanical communication with the first counting wheel, and at least in part overlapping the first counting wheel; and a housing; whereby the mechanical communication between the first counting wheel and the second counting wheel comprises: 
	a rotation mechanism configured to drive the second counting wheel a predetermined amount when a predetermined number of inputs has been reached; wherein the rotation mechanism comprises a first counting wheel formation configured to engage with at least one second counting wheel formation; and 
	a rotational locking mechanism configured to prevent rotation of the second counting wheel wherein the rotational locking mechanism comprises a formation on the second counting wheel configured to engage with the housing or a first counting wheel formation; wherein the rotational 
	wherein the first counting wheel and the second counting wheel each comprise a circumferential array of counting indicia; wherein the first counting wheel incorporates a circumferential array of unit count indicia provided on an outer annular surface of the first counting wheel and the second counting wheel incorporates a circumferential array of tens count indicia, whereby for every input a unit count indicia is aligned with a tens count indicia that represents the number of inputs; 
	wherein the units indicia and the tens indicia are configured such that a particular combination of units indicia and tens indicia is displayed; and 
	wherein the first counting wheel moves the second counting wheel from a configuration where it can rotate to a configuration where it cannot rotate. --

Claim 55 has been replaced in its entirety as follows:
--  A counting device for counting mechanical inputs comprising:
	a rotatably mounted first counting wheel arranged to rotate by a predetermined amount for every input that is to be counted; a second counting wheel in mechanical communication with the first counting wheel, and at least in part overlapping the first counting wheel; and a housing; whereby the mechanical communication between the first counting wheel and the second counting wheel comprises: 
	a rotation mechanism configured to drive the second counting wheel a predetermined amount when a predetermined number of inputs has been reached; wherein the rotation mechanism comprises a first counting wheel formation configured to engage with at least one second counting wheel formation; and 

	wherein the first counting wheel and the second counting wheel each comprise a circumferential array of counting indicia; wherein the first counting wheel incorporates a circumferential array of unit count indicia provided on an outer annular surface of the first counting wheel and the second counting wheel incorporates a circumferential array of tens count indicia, whereby for every input a unit count indicia is aligned with a tens count indicia that represents the number of inputs; 
	wherein the units indicia and the tens indicia are configured such that a particular combination of units indicia and tens indicia is displayed; and 
	wherein the unit count indicia are provided on a first counting wheel indicia ring and the tens count indicia are provided on a second counting wheel indicia ring and wherein the second counting wheel at least partially overlaps the first counting wheel such that the second counting wheel indicia ring at least partially overlaps the first counting wheel indicia ring.

Claim 57, “a rotational locking mechanism”, lines 12-13, has been replaced with -- the rotational locking mechanism  --.




Drawings
The drawings received on 08 June 2017 & 02 September 2020 are accepted by the examiner.

Specification
The specification received on 08 June 2017 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1, 4, 8, 16, 19, 24, 41, 42, 43, 45, 46 and 52: the prior art does not disclose or suggest a counting device for counting mechanical inputs , comprising a second counting wheel in mechanical communication with a first counting wheel, and at least in part overlapping the first counting wheel; a rotational locking mechanism configured to prevent rotation of the second counting wheel wherein the rotational locking mechanism comprises a formation on the second counting wheel configured to engage with a housing or a first counting wheel formation; wherein the first counting wheel and the second counting wheel each comprise a circumferential array of counting indicia; wherein the first counting wheel incorporates a circumferential array of unit count indicia provided on an outer annular surface of the first counting wheel and the second counting wheel incorporates a circumferential array of tens count indicia; and wherein at least one of the counting wheels comprises a circumferential lip which supports an indicia ring of said counting wheel, the indicia ring comprising the circumferential array of counting indicia on an annular surface, and the circumferential lip having a height sufficient for a counting wheel volume to be formed that receives the other counting wheel in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 54 and 57-58: the prior art does not disclose or suggest a counting device for counting mechanical inputs , comprising a second counting wheel in mechanical communication with a first counting wheel, and at least in part overlapping the first counting wheel; a rotational locking mechanism configured to prevent rotation of the second counting wheel wherein the rotational locking mechanism comprises a formation on the second counting wheel configured to engage with a housing or a first counting wheel formation; wherein the first counting wheel and the second counting wheel each comprise a circumferential array of counting indicia; wherein the first counting wheel incorporates a circumferential array of unit count indicia provided on an outer annular surface of the first counting wheel and the second counting wheel incorporates a circumferential array of tens count indicia; and wherein the first counting wheel moves the second counting wheel from a configuration where it can rotate to a configuration where it cannot rotate in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claim 55: the prior art does not disclose or suggest a counting device for counting mechanical inputs , comprising a second counting wheel in mechanical communication with a first counting wheel, and at least in part overlapping the first counting wheel; a rotational locking mechanism configured to prevent rotation of the second counting wheel wherein the rotational locking mechanism comprises a formation on the second counting wheel configured to engage with a housing or a first counting wheel formation; wherein the first counting wheel and the second counting wheel each comprise a circumferential array of counting indicia; wherein the first counting wheel incorporates a circumferential array of unit count indicia provided on an outer annular surface of the first counting wheel and the second counting wheel incorporates a circumferential array of tens count indicia; and wherein the unit count indicia are provided on a first counting wheel indicia ring and the tens count indicia are provided on a second 

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
10 February 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861